internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom fi p plr-119469-97 date aug r w l l legend town state utility commission department district act o t f i dear this is in response to a letter dated october and a ruling concerning the subsequent correspondence requesting exclusion of income of utility from gross_income under sec_115 of the internal_revenue_code d by utility as a ruling that section of the code does not require recognition of gain_or_loss a result of the proposed transaction and utility is currently a for-profit stock corporation facts incorporated under the laws of the state and regulated by the commission town the town has experienced a rapid growth in population utility provides water service for most areas of the utility currently provides water from wells that tap into a local aquifer municipality mostly as aquifer has been seriously depleted and the pumping capacity of the aquifer is also used by a large adjacent an emergency source of water the plr-119469-97 utility has been drastically reduced a number of studies indicate that at current rates of pumping the aquifer will probably run out of water within the next b years if another source of water is not used or problems with the neighboring mmunicipality’s surface water supply the aquifer will be depleted even faster in the event of a prolonged drought the department has recommended that the town use surface water in order to assure an adequate water supply and to reduce pressure on the aquifer certificates of assured water supply unless surface water is used the lack of certificates of assured water supply three small developments are currently suspended due to the department will not grant utility currently has permission to use up to of surface water but makes little use of this water due to lack of infrastructure needs d of surface water to have an assured water supply the department has determined that the town utility would like to build a pipeline to the source of due to commission limits on water rates utility surface water has insufficient revenue to pay for the pipeline unless water rates are increased an increase in water rates until after utility has built the pipeline and begun to use surface water may need additional infrastructure to use d of surface water and would have the same funding problems however the commission will not authorize in addition utility if utility is owned by a political_subdivision of the state like the town utility would no longer be subject_to the commission limits on water rates water rates to pay for the pipeline or any other infrastructure needed in the future however the state constitution bars the town from being a shareholder in any corporation utility could then increase due to the constitutional restriction the town considered different approaches to obtaining the assets of utility conventional method contemplated by state legislation involves the use of eminent_domain proceedings however the estimated dollar_figure would require more than quadrupling current water rates before even considering the increases needed to enable construction of the surface water pipeline e cost of purchasing utility’s assets through condemnation the in arms length negotiations the shareholders of utility have indicated that they are willing to sell all the capital stock in utility for dollar_figure by purchasing utility intact the town f plr-119469-97 may also avoid certain problems concerning the transferability of water rights owned by utility the town proposes the following transactions i the town will establish the district ii the district will issue debt obligations the purchase debt the proceeds of sale from which will be used to finance the purchase by the district of utility the acquisition by the district of all of the stock of utility will be effected pursuant to a stock purchase agreement se the purchase_price will be additionally utility represents that it will amend its articles of incorporation articles so that all of utility's net_earnings will be distributable only to the district or another political_subdivision of the state specified by utility's board_of directors the proposed articles also will provide that no earnings or assets of utility will inure to the benefit of or be distributed to any private person except that reasonable_compensation may be paid_by utility and utility may expend funds in furtherance of its activities as finally the articles will provide that in the event of utility's dissolution all of its assets after payment of its debts and obligations will be distributed to the district or another political_subdivision of the state specified by utility's board_of directors a public_utility the district will be managed by a board_of directors all of the members of which will be members of the governing body of the town acting ex officio will possess the power to levy an ad valorem tax to pay for any general obligation bonds issued by the district state law provides that the district for public infrastructure purposes may exercise the power of eminent_domain in a manner similar to the state a county city town village or political_subdivision except that the district may not condemn federal state county or political_subdivision property pursuant to state law in addition the district utility's board_of directors will be composed of the members of the district's board_of directors as the sole shareholder of utility and its board_of directors the district will be responsible for the management and operation of utility utility will continue to derive its revenue from the sale of water to its customers development fees and utility hookups utility's revenues will be used first to pay the through its status plr-119469-97 current operating costs and maintenance of the system then to pay debt service with respect to the purchase debt and other debt of the district issued to expand and improve the system including to accumulate reserves for payment of such debt service and then to accumulate reserves for renewal and repair of the system and eventual improvement and expansion of the system or expand the system will be payable exclusively from system revenues developer exactions as described below or special_assessments against property within the service area all debt instruments issued by the district to improve utility represents that neither the state nor any political_subdivision thereof has provided any direct or indirect payment or other financial contribution or commitment to or on behalf of utility whether in the form of cash property services guarantees assumptions or otherwise any such direct or indirect payment or other financial contribution or commitment to or on behalf of utility being referred to as financial support within the year immediately preceding utility's acquisition by the district the town represents in relevant part that a b c the purchase debt is nonrecourse ie without_recourse to the general assets of the district and the town and is secured only by a pledge of payable from utility's assets and revenues derived from utility's assets such pledged items being referred to collectively as the collateral and for any amounts no deficiency judgment may be rendered against the state or any agency_or_instrumentality thereof including the district and the town due on the purchase debt that are not paid from the proceeds of the collateral the bonds notes and other obligations of the district including the purchase debt debt of the state or any political_subdivision thereof and that neither the credit the revenues nor the taxing power of the state or any political_subdivision thereof shall be be pledged to the payment of such bonds notes and other obligations the act provides that or shall be deemed to shall not be a the terms and conditions of the purchase debt will be all payments of principal designed to ensure that and interest due thereon will be fully funded in timely manner from the collateral and ii neither i a plr-119469-97 the state nor any political_subdivision thereof will provide any additional funding for payment of such principal and interest in addition to the collateral i all of the district reasonably expects that utility's costs of operating and maintaining its business including the costs of necessary or appropriate capital improvements will be fully funded from the revenues of utility and the state nor any political_subdivision thereof will provide any other funds for the reasonable foreseeable operation maintenance capital or other expenditures of utility ii neither i the district expects that its operating policies and those of utility will provide that any expansion of or addition to the business and assets of utility will be funded either by utility through its own financing by the developers of newly built properties or by special assessment of existing property owners so that neither the state nor any political_subdivision thereof would be providing funds for expansion and addition to water service within utility’s service area that the state or any political_subdivision thereof chooses to fund will be effected outside utility and any such expansion or addition will not be owned by utility any expansion of ii or the district reasonably expects that neither the state nor any political_subdivision thereof will provide within five years after the acquisition of utility by the district any financial support to utility a level that will be sufficient only i the district intends to establish the rates to be charged by utility for public water utility service at utility's public water utility service debt service_costs and debt service on the purchase debt and other debt of the district issued to improve and expand the system the costs of operating and maintaining utility's public water utility service assets and capital expenditures_for renewals replacements and additional public water utility service facilities or assets which either are located within utility’s service area or if they are not located in utility’s service area are reasonably to pay d e f g plr-119469-97 oe necessary to satisfy utility's statutory obligation to provide public water utility service in the service area and ii to maintain working_capital and other reserves consistent with the reasonable needs of utility's public water utility service for purposes of the foregoing representations i ii iii financial support includes any direct or indirect payment or other financial contribution or commitment to or on behalf of utility whether in the form of cash property services guarantees assumptions or otherwise financial support does not include any goods or services for which utility pays reasonable consideration including without limitation purchases from the town or the district for which utility pays reasonable’ consideration financial support does not include economic incentives or subsidies provided by the state or any political_subdivision thereof directly to individuals or entities that are connecting or connected to the system provided that any such amounts paid over to utility are for connection charges and not to benefit utility as a whole ruling law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state generally if income is earned by an enterprise that is integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income c b when a state or political_subdivision conducts an enterprise through a separate_entity ie integral part of the state or political_subdivision however the income of the entity may be exempt or excluded from income under a specific provision such as an entity that is not considered an rul c b sec_511 a b rev sec_501 or sec_115 see rev_rul an plr-119469-97 in maryland savings-share ins corp v united_states d md rev'd on other grounds u s under mssic's charter the full faith and credit mssic the state of maryland formed a corporation to f_supp insure the customer accounts of state-chartered savings and loan associations of the state was not pledged for mssic's obligations of eleven directors were selected by state officials district_court rejected mssic's claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court's analysis of the instrumentality and sec_115 issues only three the thus in 40_f3d_817 6th cir w d mich the court held that the was not the court's opinion a political_subdivision of the state of michigan rev'g f_supp investment_income of the michigan education trust met subject_to current taxation under sec_1l a is internally inconsistent because it concludes that met qualifies as id pincite that met is in a broad sense a municipal corporation id pincite integral part of the state of michigan id pincite the court's reliance on the factors listed in rev c b revenue_ruling applies to entities that are separate from the state whether an enterprise is considered to be a separate_entity or an integral part of the state the factors in the revenue_ruling do not determine to reach its conclusion is misplaced moreover rul in any event an and that met i sec_311 the nevertheless in determining whether an enterprise is an integral part of the state it the facts and circumstances including the state's financial commitment to the enterprise and the state's degree of control_over the enterprise is necessary to consider all of sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is recognized as separate from a state or political_subdivision for local law purposes may still be an integral part of that state or political_subdivision part sec_301_7701-1 provides in that an entity formed under local law is not always recognized as purposes a separate_entity for federal tax for example an organization wholly owned by plr-119469-97 -g- a state is not recognized as federal tax purposes if state it is a separate_entity for an integral part of the sec_301_7701-2 provides an entity separate from its owner under for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as sec_301_7701-3 that is not properly classified as under sec_301 -4 or otherwise subject_to special treatment a business_entity with two under the internal_revenue_code or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as disregarded if the entity is disregarded its activities are treated in the same manner as branch or division of the owner a sole_proprietorship a corporation or a_trust is sec_301_7701-2 provides in part a business_entity organized under a federal or state for federal tax purposes the term corporation means-- statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as a corporation body corporate or body incorporated or as politic an association as determined under sec_301_7701-3 political_subdivision thereof a business_entity wholly owned by a state or any kkk if utility is determined to be an integral part of the or the district as state town described above sec_115 will not apply to the income of utility the first factor in determining utility's status following the acquisition by the district is whether there is significant financial commitment to utility by the state ora political_subdivision of the state a result of the transactions or will be a for utility to be considered an integral part of the state a political_subdivision of the state utility must receive a or substantial financial commitment from the state either directly the acquisition or through or of utility will be financed with purchase debt which is without a political_subdivision thereof plr-119469-97 and payable from utility's recourse to the general assets of the district and the town and is secured only by a pledge of assets and revenues derived from utility's assets district and the town represent that they do not reasonably expect to contribute or commit to contribute financial support to utility during the five-year period beginning on the date of the acquisition of utility by the district taking into account the form of any monetary support and the fair value of any non- monetary support in whatever form provided and any additional debt incurred for expansion will be fully funded from utility revenues has not received any payment or financial support or commitment from the state or any political_subdivision thereof during the year prior to the acquisition of utility by the district utility also represents that it the purchase debt further the the economic incentives offered to end users by the town are subsidies intended to reduce development costs of commercial enterprises and thereby promote economic development in town the subsidies do not financially benefit utility or the system as a whole but rather primarily benefit the recipient of the incentive and thus will not be considered financial support in determining whether utility is an integral part of the district or the town accordingly after considering the cumulative financial contributions that the state town and district have made or intend to make to utility utility has not received and will not receive a substantial financial commitment from the state or a political_subdivision thereof the financial commitment requirement of the integral part test therefore utility will not meet because we have determined that there is no substantial financial commitment from the state or a political_subdivision thereof we do not address whether utility would meet the state control factor for integral part status having concluded that utility is not an integral part of the state or any political_subdivision we now look to the factors to determine whether its income may be excludable from gross_income under sec_115 revrul_57_151 1957_1_cb_64 concludes that the income earned by a_trust created to provide utility_services such as water supply fire protection and sewage disposal was not subject_to federal_income_tax diverted to any private use and after payment of all debts and obligations the remainder of the no funds of the trust could be upon termination of the trust plr-119469-97 trust assets would be distributed to the board_of county commissioners sec_1_103-1 provides that the term political sec_1_103-1 of the income_tax regulations for purposes of the term political_subdivision is not defined in the code however the interpretation of political_subdivision contained in sec_103 has been used to define the term for purposes of other code sections subdivision denotes any division of any state_or_local_governmental_unit which is been delegated the right to exercise part of the sovereign power of the unit are the power to tax power acg cert_denied u s three of these powers be delegated an insubstantial amount of any or all sovereign powers is not sufficient tax and the power of eminent_domain the district is the district possesses the power to therefore we conclude that a political_subdivision for federal tax purposes is not necessary that all however possession of only the three generally acknowledged sovereign powers see commissioner y estate of shamberg t c the power of eminent_domain and the police a municipal corporation or which has aff'd 144_f2d_998 under state law 2d cir c b it utility is similar to the trust described in rev_rul under the proposed articles no earnings or utility provides water for residential commercial and industrial use as well as for fire protection and other municipal services in town assets of utility may inure to the benefit of any private person upon dissolution after payment of all debts and obligations all remaining assets will be distributed to district or another political_subdivision of the state under the control-of the district a political_subdivision of the state and any income derived from the water for purposes of utility service operations and activities of utility following the acquisition by the district will accrue to a political_subdivision of the state excludable from gross_income under sec_115 therefore we conclude that utility is accordingly that income will be additionally utility is a public_utility sec_115 this ruling presumes that of the ownership of the it must be held by the district town state a utility will be held by the district additional stock political_subdivision of state or an entity that itself qualifies to exclude income from gross_income under sec_115 addition only town state a political_subdivision of state or an entity that itself qualifies to exclude income from gross_income under ownership of the utility may receive a transfer of any portion of the if the utility issues in plr-119469-97 - ll - we note that sec_6012 and sec_1_6012-2 provide in general that every corporation as defined in sec_7701 is required to file an subject_to taxation under subtitle a income_tax return regardless of whether it has taxable_income and regardless of its gross_income required to continue to file income_tax returns pursuant to sec_6012 a accordingly utility will be ruling based on the information submitted and the representations set forth above which information and representations were accompanied by penalties of perjury statements executed by the appropriate party or parties we rule that the town the district and utility will not recognize gain pursuant to or sec_337 purchase of utility’s stock or subsequent exclusion of income under sec_115 or any other code provision i upon the district’s by reason of utility’s ii sec_336 if the facts and circumstances in the future are other than as contemplated by the foregoing representations eg nature of incentives offered or sponsored by the state or political subdivisions thereof differs materially in_kind or extent from prior incentives the town utility should seek an appropriate supplemental ruling from the internal_revenue_service with respect to the presence or absence of financial support for utility and the effect thereof on the status of utility and the original ruling the district and the no opinion is expressed about the following issues the proposed or effects resulting from the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of transaction that are not specifically covered by the above rulings the tax treatment of future actual or constructive dispositions of assets by utility including the application of sec_1245 or sec_1250 whether income from the sale_or_other_disposition after the district’s acquisition of the utility of property held by utility prior to the district’s acquisition of the utility is excluded under sec_115 whether interest on debt incurred by the district to purchase utility is excludable under sec_103 plr-119469-97 proposed_regulations under sec_337 have been issued that apply to transactions in which a taxable corporation’s income becomes exempt from tax under sec_115 sec_1_337_d_-4 effective as final regulations before the proposed transaction is consummated those regulations may affect the ruling expressed herein and the tax treatment of the proposed transaction if those regulations are issued and become see prop treas reg this ruling is directed only to the taxpayer that requested sec_6110 of the code provides that it may not be it used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated in accordance with the powers of attorney on file in this office copies of this letter are being sent to your authorized representatives sincerely assistant chief_counsel financial institutions and products py llc mennct alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
